Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.  
This action is in response to amendment/remarks and IDS received 04/19/2022 as a submission of RCE under 37 CFR 1.114 where this application is a broadening reissue of Patent 9906348 of application 15/589317 that provides a reissue application declaration, received 5/04/2022.  New claims 19-40 are pending while claims 1-18 were previously cancelled.  
Response to Arguments
Applicant’s arguments, see Applicant’s remarks, see pages 11-15, filed 4/19/2022, with respect to noncompliant amendment under 37 CFR 1.173 have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see pages 2, and 14, filed 4/19/2022, with respect to new matter under 35 USC 132(a) have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see pages 2, and 15, filed 4/19/2022, with respect to lack of notice of related reissue applications in specification under 37 CFR 1.177 have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.  Applicant’s remarks, see page 15 and reissue application declaration, filed 05/04/2022, with respect to defective declaration and rejection of claims under 35 USC 251 have been fully considered; however, it is noted that the error in this reissue declaration is same as error declared in related reissue applications 16/800633, 16/816019, and 16/816034  such that there is same error in each related reissue being corrected in the same way.  Thus, it is unclear what error is relied on herein for this reissue that is resolved in a different way from other related reissue applications of same patent.  
Applicant’s arguments with respect to claims 19-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Reissue Applications
The reissue oath/declaration filed 5/04/2022 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The recent declaration states 
‘Independent claim 1 of U.S. Patent No. 9,908,348 was inadvertently narrowed to recite “without a corresponding Physical Downlink Control Channel (PDCCH)” and “the ACK/NACK information corresponds to art additional PDSCH.”  This narrowing is unnecessary for patentability and makes the claim unduly narrow causing/rendering the original patent to be wholly or partially inoperable or invalid.  Accordingly, new claim 19 presented in this reissue application does not include these features.’  Emphasis added.  

Although the statement cites limitations in claim 1 that are no longer recited in new clam 19, the declaration herein fails to declare an error herein relied on for this reissue that renders the ‘348 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Thus, it is unclear what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue that is not same error resolved in same manner in a related reissue.  The applicant is reminded of requirement to declare at least one error for at least one claim of ‘348 for patent to be wholly or partially inoperative or invalid as basis for this reissue application.  See 37 CFR 1.175 and MPEP § 1414.    
Relatedly, in related reissue Appl. Nos. 16/800633, 16/816019 and 16/816034, applicant proposed new claims 19-36, 19-36 and 19-40, respectively, therein to similarly omit reciting  without a corresponding Physical Downlink Control Channel (PDCCH)” and “the ACK/NACK information corresponds to art additional PDSCH” in new claim 19 with same error declared on their respective reissue application declaration.  It appears that the error cited above on declaration herein is the same or similar error stated in declaration in related child reissue apps. 16/800633, 16/816019 and 16/816034.  Further, a review of the error herein is already corrected or being corrected in the same way in a related or co-pending reissue application of same underlying patent (i.e., 9,906,348) in above noted parent reissue applications.  Therefore, it is unclear what error is relied on herein for underlying ‘348 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue application, including 16/800633, 16/816019 and 16/816034.  
Thus, for above reasons, the declaration is defective for lacking at least one error relied on herein that renders the patent partially or wholly inoperative or invalid for this reissue that is not addressed in same manner in a related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.   
Claims 19-40 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-40 of co-pending Application No. 16/816034 (hereafter Lee ‘034) in view of U.S. Pub. No. 2011/0243066, hereafter Nazar.  As shown in the table below, lacking evidence to the contrary, with broadest reasonable interpretation of the claims in light of ‘348 without reading limitations from ‘348 into the claims, to the extent that although containing slightly different language, claim 19 of Lee ‘034 overlaps claim 19 herein, except Lee ‘034 lacks reciting “configured to use carrier aggregation”, “receiving, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources”, “the resource for the PUCCH is determined based on a control channel element (CCE) index of the first PDCCH, and based on the at least one PDCCH including a second PDCCH that has a DAI value greater than the initial value; a resource for the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a Transmit Power Control (TPC) field in the second PDCCH.”  
17/011211, claim 19 as filed on 4/19/2022 herein
16/816034 claim 19 therein filed 4/15/2022 (limitations are arranged to match with similar limitations herein for analysis purposes only)
A method performed by a User Equipment (UE) configured to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) transmission and configured to use carrier aggregation in a Time Division Duplex (TDD) wireless communication system, the method comprising: 
A method performed by a User Equipment (UE) configured to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) transmission in a Time Division Duplex (TDD) wireless communication system, the method comprising: 

receiving, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources;

receiving at least one downlink transmission comprising at least one Physical Downlink Control Channel (PDCCH) in a subframe set including M subframes, wherein the M is greater than 1; 
and transmitting, through a PUCCH, ACK/NACK information related with the at least one downlink transmission, 
wherein, based on the UE receiving the at least one PDCCH only on a Primary Cell (PCell); based on the at least one PDCCH including only a first PDCCH having a Downlink Assignment Index (DAI) value equal to an initial value; 








the resource for the PUCCH is determined based on a control channel element (CCE) index of the first PDCCH, and based on the at least one PDCCH including a second PDCCH that has a DAI value greater than the initial value; a resource for the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a Transmit Power Control (TPC) field in the second PDCCH.  

determining a PUCCH format for transmitting ACK/NACK information related with at least one downlink transmission that is received in a subframe set including M subframes, wherein the M is greater than 1; 
and transmitting the ACK/NACK information based on the PUCCH format, 

wherein the PUCCH format for the ACK/NACK information is determined as PUCCH format 1a/1b in a first state in which the at least one downlink transmission consists of only one downlink transmission including: 
a single Physical Downlink Shared Channel (PDSCH) which is received on a Primary Cell (PCell) and which is indicated by a corresponding Physical Downlink Control Channel (PDCCH), wherein the corresponding PDCCH is received on the PCell and has a Downlink Assignment Index (DAI) value equal to an initial value, wherein the DAI is a time-domain index for PDCCHs received in the subframe set on the PCell.  



Related reference Nazar describes “configured to use carrier aggregation.” (see Nazar @ Abstract, “Methods and systems for transmitting uplink control information and feedback are disclosed for carrier aggregation systems. A user equipment device may be configured to transmit uplink control information and other feedback for several downlink component carriers using one or more uplink component carriers. The user equipment device may be configured to transmit such data using a physical uplink control channel rather than a physical uplink shared channel. The user equipment device may be configured to determine the uplink control information and feedback data that is to be transmitted, the physical uplink control channel resources to be used to transmit the uplink control information and feedback data, and how the uplink control information and feedback data may be transmitted over the physical uplink control channel.”; [0004], “LTE Advanced (which includes LTE Release 10 (R10) and may include future releases such as Release 11, also referred to herein as LTE-A, LTE R10, or R10-LTE) is an enhancement of the LTE standard that provides a fully-compliant 4G upgrade path for LTE and 3G networks. In LTE-A, carrier aggregation is supported, and, unlike in LTE, multiple component carriers (CCs) may be assigned to the uplink, downlink, or both. Such carriers may be asymmetric (a different number of CCs may be assigned to the uplink than the number of CCs assigned to the downlink.) Note that CCs may also be known as cells, and in this disclosure the terms are used interchangeably.”; [0006], “Methods and systems for transmitting uplink control information (UCI) and other feedback data, in particular HARQ ACK/NACK, in wireless communications system using carrier aggregation are disclosed. In an embodiment, a UE may be configured to determine the particular information bits that are to be transmitted as part of UCI or other feedback data. A UE may also be configured to determine the particular resources that may be used to transmit feedback when such transmission is to be performed using PUCCH resources. A UE may also be configured to determine how to transmit such feedback, for example, by determining the encoding to be used, the appropriate symbol mapping, the transmission power settings, and other aspects of feedback transmission.”; [0014], “FIG. 3 illustrates non-limiting exemplary carrier aggregation configurations that may be used by some methods and systems for transmitting uplink control data.”; [0074], “As noted above, in LTE-A, bandwidth extension, also known as carrier aggregation, may be used to achieve higher rates of data transmission. Bandwidth extension may allow both downlink (DL) and uplink (UL) transmission bandwidths to exceed 20 MHz and may allow for more flexible usage of the available paired spectrum. For example, whereas LTE R8 may be limited to operate in symmetrical and paired frequency-division duplexing (FDD) mode, LTE-A may be configured to operate in asymmetric configurations (e.g., having more component carriers (CCs) in the downlink than the uplink or vice versa). Three different configurations for LTE-A carrier aggregation are illustrated in FIG. 3. In configuration 310, symmetric carrier aggregation is illustrated, where there are the same number of component carriers used for both UL and DL. Configuration 320 illustrates the use of more DL component carriers than UL component carriers. In the illustrated example, two component carriers for DL are shown and one for UL. In configuration 330, the opposite scenario is shown, with two component carriers in used for UL and one for DL.”).  
Nazar also describes a “receiving, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources.” (see Nazar @ [0005], “In both LTE and LTE-A, there is a need to transmit certain associated layer 1/layer 2 (L1/2) uplink control information (UCI) to support the uplink (UL) transmission, downlink (DL) transmission, scheduling, multiple-input multiple-output (MIMO), etc. In LTE, if a WTRU has not been assigned an uplink resource for UL transmission of data (e.g., user data), such as a Physical UL Shared Channel (PUSCH), then the L1/2 UCI may be transmitted in a UL resource specially assigned for UL L1/2 control on a physical uplink control channel (PUCCH). What are needed in the art are systems and methods for transmitting UCI and other control signaling utilizing the capabilities available in an LTE-A system, including carrier aggregation.”; [0070], “In such embodiments, for the uplink (UL) direction, there may also be a need for certain associated Layer 1/Layer 2 (L1/L2) control signaling (such as ACK/NACK, CQI, PMI, RI, etc.) to support the UL transmission, DL transmission, scheduling, MIMO, etc. If a UE has not been assigned an uplink resource for UL data transmission (e.g., a PUSCH) then the L1/L2 uplink control information may be transmitted in a UL resource specially assigned for UL L1/L2 control on the Physical Uplink Control Channel (PUCCH). These PUCCH resources are located at the edges of the total available cell BW. The control signaling information carried on the PUCCH may include scheduling requests (SRs), HARQ ACK/NACK transmitted in response to downlink data packets on the Physical Downlink Shared Channel (PDSCH), and channel quality information (CQI), and any other type of UCI or feedback data.”; [0071], “PUCCH may support a variety different formats that may be chosen depending on the information to be signaled, such as format 1/1a/1b and format 2/2a/2b. PUCCH may be a shared frequency/time resource reserved for a UE to transmit any necessary control signaling. Each PUCCH region may be designed such that control signaling transmitted from a large number of UEs simultaneously with a relatively small number of control signaling bits per UE may be multiplexed into a single resource block (RB). The total number of RBs available for PUCCH transmission within a cell may be specified by the higher layer parameter N.sub.RB.sup.HO. These RBs may then be split and allocated for PUCCH format 1/1a/1b and PUCCH format 2/2a/2b transmissions. In systems where small system bandwidths such as 1.4 MHz are used, in an embodiment, a mixed format RB that allows PUCCH format 1/1a/1b and format 2/2a/2b to share the same RB may be implemented. In such an embodiment, the mixed format RB is configured by the higher layer parameter N.sub.CS.sup.(1) that may specify the number of reserved resources for PUCCH format 1/1a/1b within a mixed format RB. In some embodiments, there may be no mixed format RB present if N.sub.CS.sup.(1)=0. With respect to PUCCH format 2/2a/2b, the number of reserved RBs may be configured by a higher-layer parameter, such as N.sub.RB.sup.(2). The resources used for the transmission of PUCCH format 1/1a/1b and format 2/2a/2b may be identified by the indices n.sub.PUCCH.sup.(1) and n.sub.PUCCH.sup.(2) respectively.”; [0072], “With respect to PUCCH format 1/1a/1b, the resources may be used for both persistent and dynamic ACK/NACK signaling. The dynamic format 1/1a/1b resources may be defined for the support of dynamically-scheduled downlink data transmissions. The number of reserved resources for persistent HARQ ACK/NACK and/or SR transmissions in uplink may be configured by a higher-layer parameter, such as N.sub.PUCCH.sup.(1), and the corresponding allocation may be determined through higher layer signaling. Allocation of the dynamic PUCCH format 1/1a/1b resource may be made implicitly according to the PDCCH allocation. In an embodiment, there may be a one-to-one mapping between each dynamic PUCCH format 1/1a/1b resource and the lowest CCE index of the PDCCH transmission Implicit allocation of the PUCCH format 1/1a/1b may lower the control signaling overhead. The implicit mapping for dynamic ACK/NACK resource allocation may be defined as: n.sub.PUCCH.sup.(1)=n.sub.CCE+N.sub.PUCCH.sup. (1) where n.sub.CCE may be the index of the first CCE used for transmission of the corresponding DCI assignment and N.sub.PUCCH.sup.(1) may be the number of resources reserved for persistent PUCCH Format 1/1a/1b ACK/NACK signaling.”; [0246], “In embodiments where there is not a corresponding PDCCH for a PDSCH transmission in any downlink component carrier, such as downlink Semi-Persistent Scheduling, the value of n.sub.PUCCH.sup.(1) may be determined according to higher layer configuration.”; [0260], “The PUCCH ACK/NACK resource index, n.sub.PUCCH.sup.(3), which may be used by the UE for transmission of a new PUCCH format (e.g., PUCCH format 3) could be either semi-statically configured by higher layer signaling or implicitly determined by the UE based on the index of the first Control Channel Element (CCE) of the downlink control assignment on the DL PCC. The UE may determine, using information from the identified PUCCH resource index, the cyclic shift for reference signals or DMRS a(n.sub.s,l), the orthogonal sequence index for block-wise spreading of data signals n.sub.oc(n.sub.s,k), and the orthogonal sequence index for reference signals or DMRS m.sub.oc(n.sub.s). Here, n.sub.s may be the slot number within the radio frame, l may be the index of the reference symbol within the slot, and k may be the index of the subcarrier within the RB on which PUCCH is being transmitted.”; [0268], “In such an embodiment, in order to achieve backward compatibility with LTE R8, the RBs assigned for PUCCH format 3 transmissions in LTE R10 and beyond may be a subset of the RBs allocated for PUCCH format 2 transmissions. In this embodiment, the UL PUCCH configuration may be transparent to any LTE R8 UEs and both LTE R8 and LTE R10 UEs may coexist. However, the LTE R10 UEs may need to be configured by a higher layer regarding the number of RBs allocated for PUCCH format 3 transmissions. In an embodiment, a system parameter N.sub.RB.sup.(3) may be defined that is broadcast. This parameter may be dynamically adjusted depending on the average number of active LTE R10 UEs that are configured to transmit on PUCCH format 3. Based on this approach the variable m for PUCCH format 2 may given by m=.left brkt-bot.n.sub.PUCCH.sup.(2,p)/N.sub.sc.sup.RB.right brkt-bot.+N.sub.RB.sup.(3) where n.sub.PUCCH.sup.(2,p) may be a resource index provided by higher layer for transmission of PUCCH formats 2/2a/2b on antenna port p. Also note that if N.sub.RB.sup.(3) was not provided by higher layer (i.e., the UE is not configured to transmit on PUCCH format 3), the UE may assume that N.sub.RB.sup.(3)=0.”). 
Further, Nazar describes “the resource for the PUCCH is determined based on a control channel element (CCE) index of the first PDCCH, and based on the at least one PDCCH including a second PDCCH that has a DAI value greater than the initial value; a resource for the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a Transmit Power Control (TPC) field in the second PDCCH.” (see Nazar @ [0006], “Methods and systems for transmitting uplink control information (UCI) and other feedback data, in particular HARQ ACK/NACK, in wireless communications system using carrier aggregation are disclosed. In an embodiment, a UE may be configured to determine the particular information bits that are to be transmitted as part of UCI or other feedback data. A UE may also be configured to determine the particular resources that may be used to transmit feedback when such transmission is to be performed using PUCCH resources. A UE may also be configured to determine how to transmit such feedback, for example, by determining the encoding to be used, the appropriate symbol mapping, the transmission power settings, and other aspects of feedback transmission.”; [0007], “More specifically, a UE may be configured to determine a codebook size and/or implement methods of reducing codebook size and/or states used in a codebook. A UE may also be configured to determine when a PDCCH reception is missed and/or detect a false positive PDCCH reception. A UE may also be configured to determine the appropriate PUCCH resources for HARQ ACK/NACK feedback and where within PUCCH that such feedback is to be located. A UE may also be configured to perform methods of bundling ACK/NACK on PUCCH. In an embodiment, a UE may be configured to determine static ACK/NACK resources. In a further embodiment, a UE may be configured to perform PUCCH resource selection using DL SPS. A UE may also be configured to use multiplexing with PUCCH for UCI and feedback data. A UE may also be configured to determine PUCCH resources using a CCE index.”; [0139]-[0147], Tables 11 and 12, Figures 16 and 17, “In an embodiment, a DL indicator or DAI may be used. A two-bit DAI (modulo x or modulo 4) may be used as an indicator of the total number of scheduled PDCCHs/CCs for each DL subframe. There may be no need to report a total number of ACKs in UL (i.e., no need for a UL indicator.) This embodiment may be used for ACK/NACK multiplexing with frequency-domain (CC-domain) partial bundling or full ACK/NACK bundling, for example as disclosed herein. For embodiments using spatial bundling (e.g., where DL is in MIMO mode), the maximum number of UL ACK/NACK feedback bits may be nine. Unlike time-domain partial bundling used in some legacy systems, the last PDCCH miss-detection problem may be solved. Also, the size of DAI may be compatible with legacy systems. Non-limiting example values of downlink indicators or DAIs are shown in Table 11… This embodiment may detect a case when there is only one CC being scheduled in a DL subframe. In the non-limiting example configuration 1700 illustrated in FIG. 17, at DL subframe 2 there may be only one PDCCH scheduled and the UE may have miss-detected that PDCCH. This may result in the UE not being aware whether PDCCH is being scheduled at DL subframe 2 or not. DAI2 can compensate for this issue by the realization of CC-domain counter. In the example shown in FIG. 17, the UE may determine that there is a missed PDCCH detection. Therefore, the UE may generate the right full bundling state (i.e., NACK) instead of ACK.”; [0153]-[0155], “When referred to herein, the term "PUCCH resource" may generally include either the PUCCH indices (or index), the PUCCH transmission format (or transmission method e.g., format 1/1a/1b, format 2/2a/2b, DFT-S-OFDM or format 3), the PUCCH ACK/NACK location (e.g., RB, orthogonal sequence index, cyclic shift), the number of HARQ ACK/NACK bits carried in the format (including bits implicitly derived e.g., using channel selection), also possibly the use of a scrambling code for the transmission or any of those in combination. When referred to herein, the term "dynamic PUCCH allocation method" may refer to a method by which a UE may determine PUCCH resource to use based on the control signaling received in the subframe for which HARQ ACK/NACK may be transmitted. An example of such method is the use of a rule based on the first CCE of the decoded DCI (a reference DCI) similar to the LTE R8 or LTE R9 PUCCH resource allocation.  When referred to hereafter, the term "semi-static PUCCH allocation method" may refer to a method by which a UE may determine the PUCCH resource to use based on, e.g., a semi-static configuration of the UE. An example of such a method is the LTE R8 or LTE R9 HARQ ACK/NACK PUCCH allocation for DL SPS transmissions.”; [0160], “Included among such criteria are the number of serving cells configured (e.g., by RRC) and the number of serving cells active in the subframe. Also included among such criteria are the number of codewords that may be received in the PDSCH of a given serving cell in a single sub-frame, depending on the configured downlink transmission mode (e.g., spatial multiplexing, MIMO) of each serving cell. In such an embodiment, only secondary serving cell(s), or Scells, activated by Fast (De)Activation Command (FAC) signaling may be included, in particular FAC signaling which may itself be subject to HARQ ACK/NACK feedback from the UE to the base station. In an embodiment, secondary cell(s) that may be deactivated implicitly may be included, i.e., for secondary cell(s) that were not deactivated by FAC signaling. Also among such criteria are the number of DL assignments received in said subframe, in an embodiment, including any configured DL assignments, i.e., for Semi-Persistent Scheduling (SPS) and/or signaled in one or more DCI(s). Also among such criteria is the location (i.e., the number or index) of the Control Channel Element(s) (CCE(s)) (or, in an embodiment, only the first CCE) of the decoded DCI corresponding to a DL assignment in said subframe, e.g., at least one of whether or not the CCE(s) is in a specific search space, such as the one corresponding to the PCell and whether or not the CCE(s) is in a specific portion of said search space.”; [0168], “Alternatively, if at block 1810 the UE determines that it is configured for multicarrier operation (i.e., the UE is configured with (at least) one UL/DL PCC pair (i.e., a primary serving cell or PCell) and a number N of DL SCC(s), where N.gtoreq.1 (i.e., at least one secondary serving cell or SCell)), or if at block 1830 the UE determines that it is receiving a DCI for DL assignment (i.e., from a PDSCH transmission) or SPS release only on a single serving cell, at block 1850 the UE may determine a value of nbits and determine whether nbits fits into one of several categories. If at block 1850 the UE determines that nbits&lt;m (where m may be some threshold value or number of HARQ ACK/NACK information, for example configured on a UE or provided by a base station) at block 1860 the UE may use a dynamic PUCCH allocation method similar to the legacy method where PUCCH format 1a is used when nbits=1 and PUCCH format 1b is used otherwise. With this legacy method the UE may use the resource index n.sub.PUCCH=n.sub.CCE+N.sup.(1).sub.PUCCH where n.sub.CCE is the number of the first CCE used for transmission of the corresponding DCI assignment and N.sup.(1).sub.PUCCH is configured by higher layers. In an embodiment, this type of PUCCH allocation method may be used only for a PDSCH transmission on the primary cell, or PCell of the UE's configuration, but not for a PDSCH transmission on a secondary cell, or Scell.”; [0171]-[0174], “In yet another embodiment, a UE may be configured to use dynamic explicit selection method where the selection is a function of received control signaling. In such an embodiment, when the UE is configured for single carrier operation, the UE may select a PUCCH resource using a legacy method or any other method that may be used in a single carrier environment. For instance, where a legacy method is used, the UE may use the resource index n.sub.PUCCH=n.sub.CCE+N.sup.(1).sub.PUCCH, where n.sub.CCE may be the number of the first CCE used for transmission of the corresponding DCI assignment and N.sup.(1).sub.PUCCH may be configured by higher layers. When the UE is configured for multicarrier operation, (i.e., the UE is configured with (at least) one UL/DL PCC pair (i.e., a primary serving cell or PCell) and a number N of DL SCC(s), where N.gtoreq.1 (i.e., at least one SCell)), the UE may use the PUCCH resource indicated in the control signaling (e.g., PDCCH DCI or FAC signaling (e.g., using MAC CE)) with an index (i.e., ACK/NACK Resource indicator (ARI)) to a resource configured by RRC… Alternatively, a UE may dynamically determine the location of a PUCCH ACK/NACK resource by dynamically determining at least one reference DCI. The reference DCI may be a successfully decoded DCI in a given subframe. The UE may determine the PUCCH ACK/NACK index from, for example, the first CCE of the reference DCI. The reference DCI may be dynamically determined based on explicit signaling in a DCI format, e.g., a 1-bit flag indicating whether or not a DCI is a reference DCI, and/or signaling received from the network and/or based on a configuration of the UE. For example, the reference DCI may correspond to at least one of a DCI received in a specific serving cell (e.g., for the PCell of the UE's configuration), a DCI received for a transmission on the PDSCH of a specific serving cell (e.g., for the PDSCH of a PCell of the UE's configuration), and a DCI received for control signaling for a specific serving cell (e.g., for SPS activation on a PCell of the UE's configuration.)  In an embodiment, the reference DCI may be dynamically determined based on one or more characteristic of the successfully decoded DCI (DCI Characteristics), including at least one of the RNTI used to decode the DCI, the format of the decoded DCI (e.g., type 1, or type 2, etc.), the location of the CCE(s) of the decoded DCI (for example, in a specific search space and/or in a specific portion of said search space), the Aggregation Level (AL) of the decoded DCI, the presence or absence of a carrier indication field (CIF) in the decoded DCI, the value of a carrier indication field (CIF) in the decoded DCI, the received power level of the decoded DCI, the received coding gain of the decoded DCI, and the number of repetitions of the decoded DCI.”; [0179], “Robustness may be introduced to a PUCCH resource indication method with the introduction of redundancy between multiple DCIs the UE may receive in the same sub-frame. In an embodiment, at least some of the information present in a DCI among multiple DCIs associated with a subframe may be present in more than one of the multiple DCIs. A UE may determine a PUCCH ACK/NACK resource based on explicit signaling using one or more of the disclosed embodiments. A UE may receive a configuration of one or more PUCCH ACK/NACK resources (i.e., a set of resource(s)). In addition, a UE may successfully decode at least one DCI (e.g., for a PDSCH transmission) in a given subframe. In still another embodiment, a UE may determine, from a field of said DCI, which resource to use based on at least one of an indication (e.g., an index) to a resource from the set of configured resources, an indication to determine the resource based on said DCI (e.g., from the first CCE of said DCI), and a configured priority based on an association between an index of a resource in the set of resources and at least one of a serving cell (DL CC) on which at least one DCI was successfully decoded, a serving cell (DL CC) for which a DCI indicated a PDSCH transmission, and a DCI received with a specific characteristic (for example, at least one of the DCI Characteristics set forth above.)”; [0182]-[0188], “There is only 1 CC being scheduled--use a legacy method for PUCCH resource allocation (e.g., any other method that may be used in a single carrier environment), i.e., based on CCE position of said DCI… In the above embodiments, the field of the DCI indicating the PUCCH resource to use may correspond to an already existing field of the DCI format used for DL assignments. In this case, the UE behavior may be re-defined with respect to the functionality originally associated with this field. For instance, where the TPC (transmit power control) is reused, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the code point received for the field, or a subset of the bits thereof, according to a mapping that may be different from that used in case of single-carrier operation. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of at least one property of the DCI containing the DL assignment, such as (but not limited to) the DL carrier from which the DCI is decoded, the search space from which the DCI is decoded, or the DL carrier to which the assignment applies. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the set of code points received from the TPC fields of all or a subset of DCI containing DL assignments. For example, a certain power adjustment may be applied only in case all TPC fields from DCI containing DL assignments to a Scell (or any cell) have the same value. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of a pre-determined value that may be set by higher layers, such as 0 dB (i.e., no adjustment.)  In a non-limiting example of reinterpretation of the TPC field, the TPC field received in a DCI that contains an assignment for the DL primary carrier (or Pcell) may be interpreted in the same way as the original TPC field interpretation (for single-carrier operation), while the TPC field received in a DCI that contains an assignment for the DL secondary carrier (or Scell) may be reused for indicating a PUCCH resource(s) according to one of the above embodiments. In addition, one code point of the TPC field of any DCI containing an assignment for a Scell may represent, in addition to one or more PUCCH resources, a power adjustment of pre-defined value (such as +3 dB.) The selection of this code point may allow the network to signal a power increase to a UE with a greater reliability because the command may be received even if the DCI containing the assignment to the Pcell is lost. The UE may apply the power adjustment if it receives a DCI containing a DL assignment with the TPC field set to this specific code point. Alternatively, the UE may apply the power adjustment only if the TPC field is set to the specific code point for all received DCIs containing a DL assignment for a Scell.”; [0192], “… Alternatively, where the DCI containing such a DL assignment is received in the Pcell, two of the four required PUCCH resources may be indicated in the DCI and the other two may be implicitly derived from the starting position of the CCE (control channel element) where the DCI is decoded. The two resources implicitly derived may or may not belong to a same pair of resources.”; [0198], “In another embodiment, the UE may perform allocation by transmitting ACK/NACK feedback by selecting a PUCCH resource according to the legacy or any other method that may be used in a single carrier environment for dynamic PUCCH allocation (i.e., as a function of the first CCE of a DCI used as a reference DCI.) If the UE has successfully decoded a DCI on the PCell only, then that DCI may be used as the reference DCI.”; [0203], “n an embodiment, the UE may determine whether cross-carrier scheduling is used in determining the PUCCH allocation method for transmitting ACK/NACK feedback. In this embodiment, if cross-carrier scheduling is used, the UE may use a dynamic PUCCH allocation method based on the DCI with the lowest (or highest) CCE index on the PDCCH used for cross-carrier scheduling (typically the PCell), the DCI applicable to a transmission (control signaling) on the PCell (if any), or a combination of these two. In such embodiments, priority may be given to the DCI of the PCell (when present). If cross-carrier scheduling is not used, the UE may be configured to use a semi-static PUCCH allocation method. Alternatively, the semi-static PUCCH allocation method may be used only for feedback related to a subframe in which DCI(s) and/or PDSCH(s) are only received on one or more SCell(s), while a dynamic PUCCH allocation method may be used by the UE for any other subframe.”; [0207]-[0208], “If a simple extension to LTE R8 or LTE R9 is used (i.e., a resource index is determined from the lowest numbered CCE of the first DCI decoded by the UE, or determined from the lowest numbered CCE amongst all DCI decoded by the UE), there may a potential for a collision on the PUCCH resource. A first UE may receive its first DCI on CCE #N on serving cell 1 while a second UE may receive its first DCI on CCE #N on a different serving cell. With mapping analogous to what is done for PUCCH 1/1a/1b where the resource index is given by n.sub.PUCCH.sup.(1)=n.sub.CCE-N.sub.PUCCH.sup.(1), both UEs may select the same PUCCH resource index since only one UL CC will be used to carry PUCCH.  In an embodiment, the offset N.sub.PUCCH.sup.(1) may be specified on a per serving cell basis, effectively partitioning the PUCCH space for type 1 into M subspaces, where M is the number of serving cells. Each subspace may be the same size, may be scaled appropriately to reflect the transmission bandwidth of each serving cell, or may be sized based on some other criteria. Upon selecting a particular DCI from which to take the CCE number to calculate the index, the UE may utilize N.sub.PUCCH.sup.(1) corresponding to the serving cell on which that DCI was received. Alternatively, M may be considered by the UE to be the number of active serving cells. In such an embodiment, the number of active serving cells may include DL CCs where at least one of the serving cells has been explicitly activated using explicit control signaling (e.g., L1/PDCCH DCI, L2/MAC in a Control Element, or L3/RRC message.)”; [0220], “The pth (0&lt;p&lt;=M.sup.IMP-1) PUCCH resource (n.sup.(1).sub.PUCCH,p) to use in a given subframe may be determined based on the number n.sub.CCE,p of the first control channel element (CCE) used for transmission of the DCI assignment in the primary carrier corresponding to a PDSCH transmission (or downlink SPS release) in the pth downlink carrier in subframe n-k (k=4 for FDD). For instance, n.sup.(1).sub.PUCCH,p may be set to n.sub.CCE,p+N.sup.(1).sub.PUCCH where N.sup.(1).sub.PUCCH is configured by higher layers. Alternatively, the pth PUCCH resource to use in a given subframe may be determined based on the number n.sub.CCE,p of the first control channel element (CCE) used for transmission of the pth detected DCI assignment in the primary carrier corresponding to a PDSCH transmission (or downlink SPS release) in any downlink carrier in subframe n-k (k=4 for FDD), in which case the PUCCH resources may be ordered by resource index (increasing or decreasing) in the codebook.”; [0226], “In an embodiment, where there may be insufficient PUCCH resources for CS user multiplexing, an offset may be applied to a PDCCH resource to assign or reserve additional PUCCH resources to support CS user multiplexing. The offset may be with respect to the first CCE address of the given PDCCH (e.g., DCI.) For example, the first CCE address of the first PDCCH (e.g., DCI) may be used by a UE to assign or reserve a PUCCH resource (e.g., a first PUCCH) for a given UE and the offset to the first CCE address of the first PDCCH (e.g., DCI) may be used by the UE to assign or reserve an additional PUCCH resource (e.g., a third PUCCH) for the given UE. Similarly, the first CCE address of the second PDCCH may be used by the UE to assign or reserve a PUCCH resource (e.g., second PUCCH) for the given UE and the offset to the first CCE address of the second PDCCH may be used by UE to assign or reserve an additional PUCCH resource (e.g., fourth PUCCH) for the given UE, and so on. The offset may be of any value and may be configurable by a base station (e.g., an eNodeB) and/or a network.  Alternatively, a non-first CCE address (e.g., use the second or third CCE address, etc.) may be used to assign or reserve additional PUCCH resource for user multiplexing. In this embodiment, a second CCE address of a PDCCH (e.g., DCI) may be used to indicate, assign or reserve additional PUCCH resource, such as third and fourth PUCCH resources for UE. For example, the second CCE address of the first PDCCH (e.g., DCI) may be used by UE to indicate, assign or reserve the third PUCCH resource and the second CCE address of the second PDCCH may be used by the UE to indicate, assign or reserve the fourth PUCCH resource, and so on. In an embodiment, a base station (e.g., an eNodeB) may schedule PDCCH (e.g., DCI) containing at least two CCEs (i.e., a second CCE may be always scheduled or available to UE) when additional PUCCH resource needs to be indicated or assigned to UE. A UE may be configured to fall back to the embodiment above using one or more offsets when the second CCE in a PDCCH (e.g., DCI) is not available or a PDCCH (e.g., DCI) with two or more CCEs is not scheduled.”; [0230], “In another embodiment, a PUCCH resource may be remapped from a PDCCH CCE address. In such an embodiment, a PUCCH resource from PDCCH CCE address may be remapped to align the PUCCH resource of UEs to be in the same set or pool for supporting user multiplexing. In this embodiment, a PDCCH-to-PUCCH mapping rule may be modified to support CS user multiplexing.”; [0233]-[0243], Tables 14-15, Figure 19, “In embodiments where PUCCH is transmitted on a single UL component carrier (among one or multiple aggregated UL CC(s)), downlink assignments for all serving cells may be transmitted on a single serving cell. In such an embodiment, for each PDSCH assignment on any serving cell, there may be a corresponding PDCCH transmission on a pre-specified serving cell. Thus, the ACK/NACK resource indices may implicitly be associated with the lowest CCE index of PDCCHs without any complication. In an embodiment, downlink assignments for multiple serving cells may be transmitted on multiple serving cells (i.e., cross-carrier scheduling.) In such an embodiment, if the same design criterion is followed for PUCCH resource mapping as may be used in LTE R8, the ACK/NACK resource indices may not be uniquely associated with the CCEs of the PDCCHs in all the scheduled serving cells. Thus, cross-carrier mapping in LTE R10 may require a solution to address any possible PUCCH resource index collision. In an embodiment, a different PUCCH resource offset value N.sub.PUCCH.sup.(1) may be signaled for each serving cell. Different serving cells may be distinguished by different N.sub.PUCCH.sup.(1) values allowing a unique CCE-to-ACK/NACK index mapping in a serving cell in a similar way as that used in LTE R8. In such implementations, since ACK/NACK resources corresponding to all serving cells would need to be reserved on a UL CC, the PUCCH overhead may be increased. Also, there may be a need for additional higher layer signaling that is a function of the number of configured serving cells. Accordingly, for UEs with a large number of aggregated carriers, an increased overhead on higher layer signaling may occur… In an example implementation of this embodiment, using the same example configuration as described above, a UE may receive PDSCH transmissions from five DL carriers in a subframe and may be configured to feedback multiple ACK/NACKs associated with the different Transport Blocks (TBs) using only one UL component carrier. The parameter set for this example system may be the same as the example above: N.sub.RB.sup.DL=6, N.sub.SC.sup.RB=12, N.sub.CC=5, N.sub.PUCCH.sup.(1)=0, n.sub.CCE .epsilon.{0, 1, . . . , 5}. In this embodiment, the PUCCH format 1/1a/1b resource indices n.sub.PUCCH.sup.(1) corresponding to all DCI assignments may be calculated based on the above-described mapping, as shown in Table 15.”; [0069], “In an embodiment, WTRUs (referred to also as "UEs" herein) may transmit their data (e.g., user data) and in some cases their control information on the physical downlink shared channel (PDSCH). The transmission of the PDSCH may be scheduled and controlled by a base station (e.g., an eNodeB) using a downlink scheduling assignment that may be carried on physical downlink control channel (PDCCH). As part of the downlink scheduling assignment, the UE may receive control information on the modulation and coding set (MCS), downlink resources allocation (i.e., the indices of allocated resource blocks), etc. Then, if a scheduling assignment is received, the UE may decode its allocated PDSCH resources on the correspondingly allocated downlink resources.”; [0070], [0072], [0076], [0078], [0082]-[0101], [0105]-[0116]; [0139]-[0147], Figures 7-17, Tables 5, and 8-12, “In an embodiment, a DL indicator or DAI may be used. A two-bit DAI (modulo x or modulo 4) may be used as an indicator of the total number of scheduled PDCCHs/CCs for each DL subframe. There may be no need to report a total number of ACKs in UL (i.e., no need for a UL indicator.) This embodiment may be used for ACK/NACK multiplexing with frequency-domain (CC-domain) partial bundling or full ACK/NACK bundling, for example as disclosed herein. For embodiments using spatial bundling (e.g., where DL is in MIMO mode), the maximum number of UL ACK/NACK feedback bits may be nine. Unlike time-domain partial bundling used in some legacy systems, the last PDCCH miss-detection problem may be solved. Also, the size of DAI may be compatible with legacy systems. Non-limiting example values of downlink indicators or DAIs are shown in Table 11.” and “If a two-bit DL indicator or DAI (modulo 4) is signaled in the DL when a full bundling mode is in use, a UE may be configured to detect where PDCCHs are miss-detected in each DL subframe. Upon detecting a missed PDCCH, a UE may signal DTX (i.e., there is no physical transmission.) In this way, the UE may save transmit power when in full bundling mode. This may be crucial if the UE is power-limited. In the non-limiting example configuration 1600 illustrated in FIG. 16, a UE may have detected at least two missing DL assignments at DL subframe 2 and 4. The UE may not transmit any ACK/NACK feedback since the base station (e.g., an eNodeB) may detect a DTX and may retransmit all data when the UE is in full ACK/NACK bundling mode. Furthermore, this embodiment does not increase the size of the DAI field, and may be backward compatible legacy systems (e.g., LTE R8) in terms of DCI format size.”; [0173], “If a two-bit DL indicator or DAI (modulo 4) is signaled in the DL when a full bundling mode is in use, a UE may be configured to detect where PDCCHs are miss-detected in each DL subframe. Upon detecting a missed PDCCH, a UE may signal DTX (i.e., there is no physical transmission.) In this way, the UE may save transmit power when in full bundling mode. This may be crucial if the UE is power-limited. In the non-limiting example configuration 1600 illustrated in FIG. 16, a UE may have detected at least two missing DL assignments at DL subframe 2 and 4. The UE may not transmit any ACK/NACK feedback since the base station (e.g., an eNodeB) may detect a DTX and may retransmit all data when the UE is in full ACK/NACK bundling mode. Furthermore, this embodiment does not increase the size of the DAI field, and may be backward compatible legacy systems (e.g., LTE R8) in terms of DCI format size.”; [0180]-[0188]; [0186], “In the above embodiments, the field of the DCI indicating the PUCCH resource to use may correspond to an already existing field of the DCI format used for DL assignments. In this case, the UE behavior may be re-defined with respect to the functionality originally associated with this field. For instance, where the TPC (transmit power control) is reused, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the code point received for the field, or a subset of the bits thereof, according to a mapping that may be different from that used in case of single-carrier operation. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of at least one property of the DCI containing the DL assignment, such as (but not limited to) the DL carrier from which the DCI is decoded, the search space from which the DCI is decoded, or the DL carrier to which the assignment applies. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the set of code points received from the TPC fields of all or a subset of DCI containing DL assignments. For example, a certain power adjustment may be applied only in case all TPC fields from DCI containing DL assignments to a Scell (or any cell) have the same value. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of a pre-determined value that may be set by higher layers, such as 0 dB (i.e., no adjustment.)”; [0187], “In an embodiment, a subset of code points of the reused TPC field may be reserved for the purpose of indicating a power adjustment and may not indicate a PUCCH resource. A UE receiving a DCI with the field set to one of these code points may only apply a power adjustment according to a mapping that is possibly different from the one used for single-carrier operation, and may not use the value of the field in the determination of the PUCCH resource(s) to use. The DCI may also not indicate any DL assignment, i.e., the UE may not attempt any PDSCH reception upon decoding of such DC”; [0188], “In a non-limiting example of reinterpretation of the TPC field, the TPC field received in a DCI that contains an assignment for the DL primary carrier (or Pcell) may be interpreted in the same way as the original TPC field interpretation (for single-carrier operation), while the TPC field received in a DCI that contains an assignment for the DL secondary carrier (or Scell) may be reused for indicating a PUCCH resource(s) according to one of the above embodiments. In addition, one code point of the TPC field of any DCI containing an assignment for a Scell may represent, in addition to one or more PUCCH resources, a power adjustment of pre-defined value (such as +3 dB.) The selection of this code point may allow the network to signal a power increase to a UE with a greater reliability because the command may be received even if the DCI containing the assignment to the Pcell is lost. The UE may apply the power adjustment if it receives a DCI containing a DL assignment with the TPC field set to this specific code point. Alternatively, the UE may apply the power adjustment only if the TPC field is set to the specific code point for all received DCIs containing a DL assignment for a Scell.”; [0323], “In an embodiment, a UE may be configured to determine the transmit power to be used for a PUCCH transmission. A UE may be configured to control the transmit power for a PUCCH transmission of ACK/NACK by defining the transmit power as a function of at least one of the payload (i.e., the format) of the PUCCH transmission (for example, the number ACK/NACK bits to carry inside said payload and/or the ACK/NACK format used to carry said payload), the number of codewords per serving cell of the UE's configuration, the number of codewords per active serving cell of the UE's configuration (in an embodiment only those serving cells that were activated by FAC), the number of serving cells in the UE's configuration, and the number of active serving cells of the UE's configuration, in an embodiment only those serving cells that were activated by FAC.”); where UE transmits using legacy PUCCH format, PUCCH format 1a/1b, 2a/2b and new/advanced format 3 as consistent with LTE R8/R9 and the new format, PUCCH format 3, LTE R10) as consistent with LTE and LTE-A).  
Nazar is deemed herein as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since claims in Lee ‘034 and Nazar each regard a method for transmission of ACK/NACK in a wireless network including but not limited thereto LTE-A, LTE R8, LTE R9 and LTE R10, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “configured to use carrier aggregation,” “receiving, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources” and “the resource for the PUCCH is determined based on a control channel element (CCE) index of the first PDCCH, and based on the at least one PDCCH including a second PDCCH that has a DAI value greater than the initial value; a resource for the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a Transmit Power Control (TPC) field in the second PDCCH” as described by Nazar to improve the method in claims of Lee ‘034 to provide the expected result of improved feedback information including ACK/NACK and to support higher data rate and spectrum efficiency.  
	   
Claim 20 herein recites “wherein the at least one PDCCH includes at least one of (i) a PDCCH for scheduling a Physical Downlink Shared Channel (PDSCH) received on the PCell or (ii) a PDCCH indicating downlink Semi Persistent Scheduling (SPS) release” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format 1a/1b in a second state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDCCH which indicates downlink Semi-Persistent Scheduling (SPS) release and which is received on the PCell, wherein the single PDCCH has a DAI value equal to the initial value” as recited in claim 21 of Lee ‘034.  
Claim 21 herein recites “wherein the transmit power for the PUCCH, through which the ACK/NACK information is transmitted, is determined based on a value of the TPC field in the first PDCCH” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format 3 in a fourth state in which the at least one downlink transmission includes at least: a first PDSCH which is received on the PCell and which is indicated by a corresponding first PDCCH, wherein the corresponding first PDCCH is received on the PCell and has a DAI value greater than the initial value, wherein a resource for transmitting the ACK/NACK information based on the PUCCH format 3 is indicated based on a Transmit Power Control (TPC) field in the corresponding first PDCCH” as recited in claim 23 of Lee ‘034.  

Claim 22 herein recites “wherein, based on the at least one PDCCH including only the first PDCCH, the PUCCH is transmitted based on PUCCH format 1a/1b” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is determined as PUCCH format 1a/1b in a first state in which the at least one downlink transmission consists of only one downlink transmission including: a single Physical Downlink Shared Channel (PDSCH) which is received on a Primary Cell (PCell) and which is indicated by a corresponding Physical Downlink Control Channel (PDCCH), wherein the corresponding PDCCH is received on the PCell and has a Downlink Assignment Index (DAI) value equal to an initial value, wherein the DAI is a time-domain index for PDCCHs received in the subframe set on the PCell,” “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format 1a/1b in a second state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDCCH which indicates downlink Semi-Persistent Scheduling (SPS) release and which is received on the PCell, wherein the single PDCCH has a DAI value equal to the initial value” and “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format la/1b in a third state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDSCH which is received on the PCell, and for which a corresponding PDCCH is not received” as recited in claims 19-22 of Lee ‘034.  

Claim 23 herein recites “wherein the first PDCCH having a DAI value equal to the initial value is a first transmitted PDCCH from the base station in the subframe set” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is determined as PUCCH format 1a/1b in a first state in which the at least one downlink transmission consists of only one downlink transmission including: a single Physical Downlink Shared Channel (PDSCH) which is received on a Primary Cell (PCell) and which is indicated by a corresponding Physical Downlink Control Channel (PDCCH), wherein the corresponding PDCCH is received on the PCell and has a Downlink Assignment Index (DAI) value equal to an initial value, wherein the DAI is a time-domain index for PDCCHs received in the subframe set on the PCell,” “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format 1a/1b in a second state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDCCH which indicates downlink Semi-Persistent Scheduling (SPS) release and which is received on the PCell, wherein the single PDCCH has a DAI value equal to the initial value” and “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format la/1b in a third state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDSCH which is received on the PCell, and for which a corresponding PDCCH is not received” as recited in claims 19-22 of Lee ‘034.  

Claim 24 herein recites “wherein, based on the UE receiving the at least one PDCCH not only on the PCell: based on the at least one PDCCH including third PDCCH that is received in the subframe set on a Secondary Cell (SCell): a resource of the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a TPC field of the third PDCCH received on the SCell” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format 3 in a fourth state in which the at least one downlink transmission includes at least: a first PDSCH which is received on the PCell and which is indicated by a corresponding first PDCCH, wherein the corresponding first PDCCH is received on the PCell and has a DAI value greater than the initial value, wherein a resource for transmitting the ACK/NACK information based on the PUCCH format 3 is indicated based on a Transmit Power Control (TPC) field in the corresponding first PDCCH” and “wherein the PUCCH format for the ACK/NACK information is determined as the PUCCH format 3 in a fifth state in which the at least one downlink transmission further includes at least: a second PDSCH received on an SCell among the plurality of serving cells, wherein a resource for transmitting the ACK/NACK information based on the PUCCH format 3 is indicated based on a TPC field in a second PDCCH which is received on the SCell and which corresponds to the second PDSCH” as recited in claims 23-24 of Lee ‘034.  

Claim 25 herein recites “wherein the PCell and the SCell are among a plurality of serving cells, and wherein for each serving cell, a DAI value is an accumulated counter of PDCCHs that are allocated in the subframe set for the serving cell” that is overlapped by “wherein the corresponding PDCCH is received on the PCell and has a Downlink Assignment Index (DAI) value equal to an initial value, wherein the DAI is a time-domain index for PDCCHs received in the subframe set on the PCell,” “wherein a plurality of serving cells including the PCell and at least one Secondary Cell (SCell) are configured for the UE” and “a first PDSCH which is received on the PCell and which is indicated by a corresponding first PDCCH, wherein the corresponding first PDCCH is received on the PCell and has a DAI value greater than the initial value” as recited in claims 19-23 of Lee ‘034.  

Claim 26 herein recites “wherein based on the UE receiving the at least one PDCCH only on the PCell: the DAI is a time-domain index for the at least one PDCCH received in the subframe set on the PCell” that is overlapped by “a single Physical Downlink Shared Channel (PDSCH) which is received on a Primary Cell (PCell) and which is indicated by a corresponding Physical Downlink Control Channel (PDCCH), wherein the corresponding PDCCH is received on the PCell and has a Downlink Assignment Index (DAI) value equal to an initial value, wherein the DAI is a time-domain index for PDCCHs received in the subframe set on the PCell” as recited by claim 19 of Lee ‘034.  

Claim 27-32 herein relate to claims 19-26 herein in so far as reciting same operations (i.e., steps) where claims 27-32 herein regards a User Equipment (UE) configured to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) transmission and configured to use carrier aggregation in a Time Division Duplex (TDD) wireless communication system, the UE comprising: a transmitter and a receiver; a processor; and a memory coupled operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations, where the recited operations are similar to the steps recited in claim 19 herein.  The User Equipment as recited in claims 27-32 herein is overlapped by “User Equipment (UE) configured to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) transmission in a Time Division Duplex (TDD) wireless communication system, the UE comprising: a transmitter and a receiver; a processor; and a memory coupled operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations” as recited in claims 25-30 of Lee ‘034.  The discussion above regarding claims of Lee ‘034 and Nazar for operations/steps recited in claims 19-26 relating to same operations/steps in claims 27-32 is relied on for claims 27-32 herein for same reasons.  

Relatedly, claim 33 herein recites, “A non-transitory computer-readable medium storing at least one computer program that, when executed, cause a processor to perform operations to control a User Equipment (UE) to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) transmission and to use carrier aggregation in a Time Division Duplex (TDD) wireless communication system, the operations comprising:,” where the operations regard similar steps as recited in claim 19 herein.  The “non-transitory computer-readable medium as recited in claim 33 herein is overlapped by “non-transitory computer-readable medium storing at least one computer program that, when executed, cause a processor to perform operations to control a User Equipment (UE) to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) transmission in a Time Division Duplex (TDD) wireless communication system, the operations comprising:” as recited in claim 31 of Lee ‘034.   The discussion above regarding Lee ‘034 and Nazar for operations/steps recited in claim 19 relating to same operations/steps is relied on herein for claim 33 for same reasons.     

	Regarding claims 34-40 herein, as shown in the table below, lacking evidence to the contrary, with broadest reasonable interpretation of the claims in light of ‘348 patent without reading limitations from ‘348 into the claims, to the extent that although containing different phrasing, claim 32 of Lee ‘034 overlaps claim 34 herein (similar to claim 19 above), except claims of Lee ‘034 lacks reciting “to use carrier aggregation,” “transmitting, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources”, and “that has a Downlink Assignment Index (DAI) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH.”  
17/011211, claim 34 as filed on 4/19/2022 herein 
16/816034 claim 32 as filed 4/15/2022 therein (limitations are arranged to match with similar limitations herein for analysis purposes only)  

A method performed by a Base Station (BS) for configuring a User Equipment (UE) to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) reception and to use carrier aggregation in a Time Division Duplex (TDD) wireless communication system, the method comprising:
A method performed by a Base Station (BS) configuring a User Equipment (UE) to use Physical Uplink Control Channel (PUCCH) format 3 for Acknowledgement/Negative Acknowledgement (ACK/NACK) reception in a Time Division Duplex (TDD) wireless communication system, the method comprising:
transmitting, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources;

transmitting at least one downlink transmission comprising at least one Physical Downlink Control Channel (PDCCH) in a subframe set including M subframes, wherein the M is greater than 1; 
and receiving, through a PUCCH, ACK/NACK information related with the at least one downlink transmission, wherein for a first PDCCH, among the at least one PDCCH, that is transmitted by the BS on a Primary Cell (PCell) and 









that has a Downlink Assignment Index (DAI) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH, and 
wherein the DAI is a time-domain index for PDCCHs transmitted in the subframe set on the PCell.  
transmitting at least one downlink transmission in a subframe set including M subframes, wherein the M is greater than 1; 


and receiving ACK/NACK information related with the at least one downlink transmission based on a PUCCH format, 
wherein the PUCCH format for the ACK/NACK information is PUCCH format 1a/1b in a first state in which the at least one downlink transmission consists of only one downlink transmission including:
a single Physical Downlink Shared Channel (PDSCH) which is transmitted on a Primary Cell (PCell) and which is indicated by a corresponding Physical Downlink Control Channel (PDCCH), wherein the corresponding PDCCH is transmitted on the PCell and 
has a Downlink Assignment Index (DAI) value equal to an initial value, 








wherein the DAI is a time-domain index for PDCCHs transmitted in the subframe set on the PCell.  


For facts noted above relied on herein for similar limitations recited in claim 19 as present herein for claims 34-40, such that related reference Nazar describes “to use carrier aggregation,” and “transmitting, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources” for facts relied on above for claims 19-26 for these similar limitations.  The discussion above regarding claims in Lee ‘034 and Nazar for operations/steps recited in claim 19-26 herein relating to same operations/steps in claims 34-40 herein but from operation of a BS rather than UE is relied on for claims 34-40 herein for same reasons.  
Relatedly where as noted above claims in Lee ‘034 lack “that has a Downlink Assignment Index (DAI) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH”; however, related reference Nazar also describes “that has a Downlink Assignment Index (DAI) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH.” (see Nazar @ [0006], “Methods and systems for transmitting uplink control information (UCI) and other feedback data, in particular HARQ ACK/NACK, in wireless communications system using carrier aggregation are disclosed. In an embodiment, a UE may be configured to determine the particular information bits that are to be transmitted as part of UCI or other feedback data. A UE may also be configured to determine the particular resources that may be used to transmit feedback when such transmission is to be performed using PUCCH resources. A UE may also be configured to determine how to transmit such feedback, for example, by determining the encoding to be used, the appropriate symbol mapping, the transmission power settings, and other aspects of feedback transmission.”; [0007], “More specifically, a UE may be configured to determine a codebook size and/or implement methods of reducing codebook size and/or states used in a codebook. A UE may also be configured to determine when a PDCCH reception is missed and/or detect a false positive PDCCH reception. A UE may also be configured to determine the appropriate PUCCH resources for HARQ ACK/NACK feedback and where within PUCCH that such feedback is to be located. A UE may also be configured to perform methods of bundling ACK/NACK on PUCCH. In an embodiment, a UE may be configured to determine static ACK/NACK resources. In a further embodiment, a UE may be configured to perform PUCCH resource selection using DL SPS. A UE may also be configured to use multiplexing with PUCCH for UCI and feedback data. A UE may also be configured to determine PUCCH resources using a CCE index.”; [0139]-[0147], Tables 11 and 12, Figures 16 and 17, “In an embodiment, a DL indicator or DAI may be used. A two-bit DAI (modulo x or modulo 4) may be used as an indicator of the total number of scheduled PDCCHs/CCs for each DL subframe. There may be no need to report a total number of ACKs in UL (i.e., no need for a UL indicator.) This embodiment may be used for ACK/NACK multiplexing with frequency-domain (CC-domain) partial bundling or full ACK/NACK bundling, for example as disclosed herein. For embodiments using spatial bundling (e.g., where DL is in MIMO mode), the maximum number of UL ACK/NACK feedback bits may be nine. Unlike time-domain partial bundling used in some legacy systems, the last PDCCH miss-detection problem may be solved. Also, the size of DAI may be compatible with legacy systems. Non-limiting example values of downlink indicators or DAIs are shown in Table 11… This embodiment may detect a case when there is only one CC being scheduled in a DL subframe. In the non-limiting example configuration 1700 illustrated in FIG. 17, at DL subframe 2 there may be only one PDCCH scheduled and the UE may have miss-detected that PDCCH. This may result in the UE not being aware whether PDCCH is being scheduled at DL subframe 2 or not. DAI2 can compensate for this issue by the realization of CC-domain counter. In the example shown in FIG. 17, the UE may determine that there is a missed PDCCH detection. Therefore, the UE may generate the right full bundling state (i.e., NACK) instead of ACK.”; [0153]-[0155], “When referred to herein, the term "PUCCH resource" may generally include either the PUCCH indices (or index), the PUCCH transmission format (or transmission method e.g., format 1/1a/1b, format 2/2a/2b, DFT-S-OFDM or format 3), the PUCCH ACK/NACK location (e.g., RB, orthogonal sequence index, cyclic shift), the number of HARQ ACK/NACK bits carried in the format (including bits implicitly derived e.g., using channel selection), also possibly the use of a scrambling code for the transmission or any of those in combination. When referred to herein, the term "dynamic PUCCH allocation method" may refer to a method by which a UE may determine PUCCH resource to use based on the control signaling received in the subframe for which HARQ ACK/NACK may be transmitted. An example of such method is the use of a rule based on the first CCE of the decoded DCI (a reference DCI) similar to the LTE R8 or LTE R9 PUCCH resource allocation.  When referred to hereafter, the term "semi-static PUCCH allocation method" may refer to a method by which a UE may determine the PUCCH resource to use based on, e.g., a semi-static configuration of the UE. An example of such a method is the LTE R8 or LTE R9 HARQ ACK/NACK PUCCH allocation for DL SPS transmissions.”; [0160], “Included among such criteria are the number of serving cells configured (e.g., by RRC) and the number of serving cells active in the subframe. Also included among such criteria are the number of codewords that may be received in the PDSCH of a given serving cell in a single sub-frame, depending on the configured downlink transmission mode (e.g., spatial multiplexing, MIMO) of each serving cell. In such an embodiment, only secondary serving cell(s), or Scells, activated by Fast (De)Activation Command (FAC) signaling may be included, in particular FAC signaling which may itself be subject to HARQ ACK/NACK feedback from the UE to the base station. In an embodiment, secondary cell(s) that may be deactivated implicitly may be included, i.e., for secondary cell(s) that were not deactivated by FAC signaling. Also among such criteria are the number of DL assignments received in said subframe, in an embodiment, including any configured DL assignments, i.e., for Semi-Persistent Scheduling (SPS) and/or signaled in one or more DCI(s). Also among such criteria is the location (i.e., the number or index) of the Control Channel Element(s) (CCE(s)) (or, in an embodiment, only the first CCE) of the decoded DCI corresponding to a DL assignment in said subframe, e.g., at least one of whether or not the CCE(s) is in a specific search space, such as the one corresponding to the PCell and whether or not the CCE(s) is in a specific portion of said search space.”; [0168], “Alternatively, if at block 1810 the UE determines that it is configured for multicarrier operation (i.e., the UE is configured with (at least) one UL/DL PCC pair (i.e., a primary serving cell or PCell) and a number N of DL SCC(s), where N.gtoreq.1 (i.e., at least one secondary serving cell or SCell)), or if at block 1830 the UE determines that it is receiving a DCI for DL assignment (i.e., from a PDSCH transmission) or SPS release only on a single serving cell, at block 1850 the UE may determine a value of nbits and determine whether nbits fits into one of several categories. If at block 1850 the UE determines that nbits&lt;m (where m may be some threshold value or number of HARQ ACK/NACK information, for example configured on a UE or provided by a base station) at block 1860 the UE may use a dynamic PUCCH allocation method similar to the legacy method where PUCCH format 1a is used when nbits=1 and PUCCH format 1b is used otherwise. With this legacy method the UE may use the resource index n.sub.PUCCH=n.sub.CCE+N.sup.(1).sub.PUCCH where n.sub.CCE is the number of the first CCE used for transmission of the corresponding DCI assignment and N.sup.(1).sub.PUCCH is configured by higher layers. In an embodiment, this type of PUCCH allocation method may be used only for a PDSCH transmission on the primary cell, or PCell of the UE's configuration, but not for a PDSCH transmission on a secondary cell, or Scell.”; [0171]-[0174], “In yet another embodiment, a UE may be configured to use dynamic explicit selection method where the selection is a function of received control signaling. In such an embodiment, when the UE is configured for single carrier operation, the UE may select a PUCCH resource using a legacy method or any other method that may be used in a single carrier environment. For instance, where a legacy method is used, the UE may use the resource index n.sub.PUCCH=n.sub.CCE+N.sup.(1).sub.PUCCH, where n.sub.CCE may be the number of the first CCE used for transmission of the corresponding DCI assignment and N.sup.(1).sub.PUCCH may be configured by higher layers. When the UE is configured for multicarrier operation, (i.e., the UE is configured with (at least) one UL/DL PCC pair (i.e., a primary serving cell or PCell) and a number N of DL SCC(s), where N.gtoreq.1 (i.e., at least one SCell)), the UE may use the PUCCH resource indicated in the control signaling (e.g., PDCCH DCI or FAC signaling (e.g., using MAC CE)) with an index (i.e., ACK/NACK Resource indicator (ARI)) to a resource configured by RRC… Alternatively, a UE may dynamically determine the location of a PUCCH ACK/NACK resource by dynamically determining at least one reference DCI. The reference DCI may be a successfully decoded DCI in a given subframe. The UE may determine the PUCCH ACK/NACK index from, for example, the first CCE of the reference DCI. The reference DCI may be dynamically determined based on explicit signaling in a DCI format, e.g., a 1-bit flag indicating whether or not a DCI is a reference DCI, and/or signaling received from the network and/or based on a configuration of the UE. For example, the reference DCI may correspond to at least one of a DCI received in a specific serving cell (e.g., for the PCell of the UE's configuration), a DCI received for a transmission on the PDSCH of a specific serving cell (e.g., for the PDSCH of a PCell of the UE's configuration), and a DCI received for control signaling for a specific serving cell (e.g., for SPS activation on a PCell of the UE's configuration.)  In an embodiment, the reference DCI may be dynamically determined based on one or more characteristic of the successfully decoded DCI (DCI Characteristics), including at least one of the RNTI used to decode the DCI, the format of the decoded DCI (e.g., type 1, or type 2, etc.), the location of the CCE(s) of the decoded DCI (for example, in a specific search space and/or in a specific portion of said search space), the Aggregation Level (AL) of the decoded DCI, the presence or absence of a carrier indication field (CIF) in the decoded DCI, the value of a carrier indication field (CIF) in the decoded DCI, the received power level of the decoded DCI, the received coding gain of the decoded DCI, and the number of repetitions of the decoded DCI.”; [0179], “Robustness may be introduced to a PUCCH resource indication method with the introduction of redundancy between multiple DCIs the UE may receive in the same sub-frame. In an embodiment, at least some of the information present in a DCI among multiple DCIs associated with a subframe may be present in more than one of the multiple DCIs. A UE may determine a PUCCH ACK/NACK resource based on explicit signaling using one or more of the disclosed embodiments. A UE may receive a configuration of one or more PUCCH ACK/NACK resources (i.e., a set of resource(s)). In addition, a UE may successfully decode at least one DCI (e.g., for a PDSCH transmission) in a given subframe. In still another embodiment, a UE may determine, from a field of said DCI, which resource to use based on at least one of an indication (e.g., an index) to a resource from the set of configured resources, an indication to determine the resource based on said DCI (e.g., from the first CCE of said DCI), and a configured priority based on an association between an index of a resource in the set of resources and at least one of a serving cell (DL CC) on which at least one DCI was successfully decoded, a serving cell (DL CC) for which a DCI indicated a PDSCH transmission, and a DCI received with a specific characteristic (for example, at least one of the DCI Characteristics set forth above.)”; [0182]-[0188], “There is only 1 CC being scheduled--use a legacy method for PUCCH resource allocation (e.g., any other method that may be used in a single carrier environment), i.e., based on CCE position of said DCI… In the above embodiments, the field of the DCI indicating the PUCCH resource to use may correspond to an already existing field of the DCI format used for DL assignments. In this case, the UE behavior may be re-defined with respect to the functionality originally associated with this field. For instance, where the TPC (transmit power control) is reused, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the code point received for the field, or a subset of the bits thereof, according to a mapping that may be different from that used in case of single-carrier operation. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of at least one property of the DCI containing the DL assignment, such as (but not limited to) the DL carrier from which the DCI is decoded, the search space from which the DCI is decoded, or the DL carrier to which the assignment applies. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the set of code points received from the TPC fields of all or a subset of DCI containing DL assignments. For example, a certain power adjustment may be applied only in case all TPC fields from DCI containing DL assignments to a Scell (or any cell) have the same value. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of a pre-determined value that may be set by higher layers, such as 0 dB (i.e., no adjustment.)  In a non-limiting example of reinterpretation of the TPC field, the TPC field received in a DCI that contains an assignment for the DL primary carrier (or Pcell) may be interpreted in the same way as the original TPC field interpretation (for single-carrier operation), while the TPC field received in a DCI that contains an assignment for the DL secondary carrier (or Scell) may be reused for indicating a PUCCH resource(s) according to one of the above embodiments. In addition, one code point of the TPC field of any DCI containing an assignment for a Scell may represent, in addition to one or more PUCCH resources, a power adjustment of pre-defined value (such as +3 dB.) The selection of this code point may allow the network to signal a power increase to a UE with a greater reliability because the command may be received even if the DCI containing the assignment to the Pcell is lost. The UE may apply the power adjustment if it receives a DCI containing a DL assignment with the TPC field set to this specific code point. Alternatively, the UE may apply the power adjustment only if the TPC field is set to the specific code point for all received DCIs containing a DL assignment for a Scell.”; [0192], “… Alternatively, where the DCI containing such a DL assignment is received in the Pcell, two of the four required PUCCH resources may be indicated in the DCI and the other two may be implicitly derived from the starting position of the CCE (control channel element) where the DCI is decoded. The two resources implicitly derived may or may not belong to a same pair of resources.”; [0198], “In another embodiment, the UE may perform allocation by transmitting ACK/NACK feedback by selecting a PUCCH resource according to the legacy or any other method that may be used in a single carrier environment for dynamic PUCCH allocation (i.e., as a function of the first CCE of a DCI used as a reference DCI.) If the UE has successfully decoded a DCI on the PCell only, then that DCI may be used as the reference DCI.”; [0203], “n an embodiment, the UE may determine whether cross-carrier scheduling is used in determining the PUCCH allocation method for transmitting ACK/NACK feedback. In this embodiment, if cross-carrier scheduling is used, the UE may use a dynamic PUCCH allocation method based on the DCI with the lowest (or highest) CCE index on the PDCCH used for cross-carrier scheduling (typically the PCell), the DCI applicable to a transmission (control signaling) on the PCell (if any), or a combination of these two. In such embodiments, priority may be given to the DCI of the PCell (when present). If cross-carrier scheduling is not used, the UE may be configured to use a semi-static PUCCH allocation method. Alternatively, the semi-static PUCCH allocation method may be used only for feedback related to a subframe in which DCI(s) and/or PDSCH(s) are only received on one or more SCell(s), while a dynamic PUCCH allocation method may be used by the UE for any other subframe.”; [0207]-[0208], “If a simple extension to LTE R8 or LTE R9 is used (i.e., a resource index is determined from the lowest numbered CCE of the first DCI decoded by the UE, or determined from the lowest numbered CCE amongst all DCI decoded by the UE), there may a potential for a collision on the PUCCH resource. A first UE may receive its first DCI on CCE #N on serving cell 1 while a second UE may receive its first DCI on CCE #N on a different serving cell. With mapping analogous to what is done for PUCCH 1/1a/1b where the resource index is given by n.sub.PUCCH.sup.(1)=n.sub.CCE-N.sub.PUCCH.sup.(1), both UEs may select the same PUCCH resource index since only one UL CC will be used to carry PUCCH.  In an embodiment, the offset N.sub.PUCCH.sup.(1) may be specified on a per serving cell basis, effectively partitioning the PUCCH space for type 1 into M subspaces, where M is the number of serving cells. Each subspace may be the same size, may be scaled appropriately to reflect the transmission bandwidth of each serving cell, or may be sized based on some other criteria. Upon selecting a particular DCI from which to take the CCE number to calculate the index, the UE may utilize N.sub.PUCCH.sup.(1) corresponding to the serving cell on which that DCI was received. Alternatively, M may be considered by the UE to be the number of active serving cells. In such an embodiment, the number of active serving cells may include DL CCs where at least one of the serving cells has been explicitly activated using explicit control signaling (e.g., L1/PDCCH DCI, L2/MAC in a Control Element, or L3/RRC message.)”; [0220], “The pth (0&lt;p&lt;=M.sup.IMP-1) PUCCH resource (n.sup.(1).sub.PUCCH,p) to use in a given subframe may be determined based on the number n.sub.CCE,p of the first control channel element (CCE) used for transmission of the DCI assignment in the primary carrier corresponding to a PDSCH transmission (or downlink SPS release) in the pth downlink carrier in subframe n-k (k=4 for FDD). For instance, n.sup.(1).sub.PUCCH,p may be set to n.sub.CCE,p+N.sup.(1).sub.PUCCH where N.sup.(1).sub.PUCCH is configured by higher layers. Alternatively, the pth PUCCH resource to use in a given subframe may be determined based on the number n.sub.CCE,p of the first control channel element (CCE) used for transmission of the pth detected DCI assignment in the primary carrier corresponding to a PDSCH transmission (or downlink SPS release) in any downlink carrier in subframe n-k (k=4 for FDD), in which case the PUCCH resources may be ordered by resource index (increasing or decreasing) in the codebook.”; [0226], “In an embodiment, where there may be insufficient PUCCH resources for CS user multiplexing, an offset may be applied to a PDCCH resource to assign or reserve additional PUCCH resources to support CS user multiplexing. The offset may be with respect to the first CCE address of the given PDCCH (e.g., DCI.) For example, the first CCE address of the first PDCCH (e.g., DCI) may be used by a UE to assign or reserve a PUCCH resource (e.g., a first PUCCH) for a given UE and the offset to the first CCE address of the first PDCCH (e.g., DCI) may be used by the UE to assign or reserve an additional PUCCH resource (e.g., a third PUCCH) for the given UE. Similarly, the first CCE address of the second PDCCH may be used by the UE to assign or reserve a PUCCH resource (e.g., second PUCCH) for the given UE and the offset to the first CCE address of the second PDCCH may be used by UE to assign or reserve an additional PUCCH resource (e.g., fourth PUCCH) for the given UE, and so on. The offset may be of any value and may be configurable by a base station (e.g., an eNodeB) and/or a network.  Alternatively, a non-first CCE address (e.g., use the second or third CCE address, etc.) may be used to assign or reserve additional PUCCH resource for user multiplexing. In this embodiment, a second CCE address of a PDCCH (e.g., DCI) may be used to indicate, assign or reserve additional PUCCH resource, such as third and fourth PUCCH resources for UE. For example, the second CCE address of the first PDCCH (e.g., DCI) may be used by UE to indicate, assign or reserve the third PUCCH resource and the second CCE address of the second PDCCH may be used by the UE to indicate, assign or reserve the fourth PUCCH resource, and so on. In an embodiment, a base station (e.g., an eNodeB) may schedule PDCCH (e.g., DCI) containing at least two CCEs (i.e., a second CCE may be always scheduled or available to UE) when additional PUCCH resource needs to be indicated or assigned to UE. A UE may be configured to fall back to the embodiment above using one or more offsets when the second CCE in a PDCCH (e.g., DCI) is not available or a PDCCH (e.g., DCI) with two or more CCEs is not scheduled.”; [0230], “In another embodiment, a PUCCH resource may be remapped from a PDCCH CCE address. In such an embodiment, a PUCCH resource from PDCCH CCE address may be remapped to align the PUCCH resource of UEs to be in the same set or pool for supporting user multiplexing. In this embodiment, a PDCCH-to-PUCCH mapping rule may be modified to support CS user multiplexing.”; [0233]-[0243], Tables 14-15, Figure 19, “In embodiments where PUCCH is transmitted on a single UL component carrier (among one or multiple aggregated UL CC(s)), downlink assignments for all serving cells may be transmitted on a single serving cell. In such an embodiment, for each PDSCH assignment on any serving cell, there may be a corresponding PDCCH transmission on a pre-specified serving cell. Thus, the ACK/NACK resource indices may implicitly be associated with the lowest CCE index of PDCCHs without any complication. In an embodiment, downlink assignments for multiple serving cells may be transmitted on multiple serving cells (i.e., cross-carrier scheduling.) In such an embodiment, if the same design criterion is followed for PUCCH resource mapping as may be used in LTE R8, the ACK/NACK resource indices may not be uniquely associated with the CCEs of the PDCCHs in all the scheduled serving cells. Thus, cross-carrier mapping in LTE R10 may require a solution to address any possible PUCCH resource index collision. In an embodiment, a different PUCCH resource offset value N.sub.PUCCH.sup.(1) may be signaled for each serving cell. Different serving cells may be distinguished by different N.sub.PUCCH.sup.(1) values allowing a unique CCE-to-ACK/NACK index mapping in a serving cell in a similar way as that used in LTE R8. In such implementations, since ACK/NACK resources corresponding to all serving cells would need to be reserved on a UL CC, the PUCCH overhead may be increased. Also, there may be a need for additional higher layer signaling that is a function of the number of configured serving cells. Accordingly, for UEs with a large number of aggregated carriers, an increased overhead on higher layer signaling may occur… In an example implementation of this embodiment, using the same example configuration as described above, a UE may receive PDSCH transmissions from five DL carriers in a subframe and may be configured to feedback multiple ACK/NACKs associated with the different Transport Blocks (TBs) using only one UL component carrier. The parameter set for this example system may be the same as the example above: N.sub.RB.sup.DL=6, N.sub.SC.sup.RB=12, N.sub.CC=5, N.sub.PUCCH.sup.(1)=0, n.sub.CCE .epsilon.{0, 1, . . . , 5}. In this embodiment, the PUCCH format 1/1a/1b resource indices n.sub.PUCCH.sup.(1) corresponding to all DCI assignments may be calculated based on the above-described mapping, as shown in Table 15.”; [0069], “In an embodiment, WTRUs (referred to also as "UEs" herein) may transmit their data (e.g., user data) and in some cases their control information on the physical downlink shared channel (PDSCH). The transmission of the PDSCH may be scheduled and controlled by a base station (e.g., an eNodeB) using a downlink scheduling assignment that may be carried on physical downlink control channel (PDCCH). As part of the downlink scheduling assignment, the UE may receive control information on the modulation and coding set (MCS), downlink resources allocation (i.e., the indices of allocated resource blocks), etc. Then, if a scheduling assignment is received, the UE may decode its allocated PDSCH resources on the correspondingly allocated downlink resources.”; [0070], [0072], [0076], [0078], [0082]-[0101], [0105]-[0116]; [0139]-[0147], Figures 7-17, Tables 5, and 8-12, “In an embodiment, a DL indicator or DAI may be used. A two-bit DAI (modulo x or modulo 4) may be used as an indicator of the total number of scheduled PDCCHs/CCs for each DL subframe. There may be no need to report a total number of ACKs in UL (i.e., no need for a UL indicator.) This embodiment may be used for ACK/NACK multiplexing with frequency-domain (CC-domain) partial bundling or full ACK/NACK bundling, for example as disclosed herein. For embodiments using spatial bundling (e.g., where DL is in MIMO mode), the maximum number of UL ACK/NACK feedback bits may be nine. Unlike time-domain partial bundling used in some legacy systems, the last PDCCH miss-detection problem may be solved. Also, the size of DAI may be compatible with legacy systems. Non-limiting example values of downlink indicators or DAIs are shown in Table 11.” and “If a two-bit DL indicator or DAI (modulo 4) is signaled in the DL when a full bundling mode is in use, a UE may be configured to detect where PDCCHs are miss-detected in each DL subframe. Upon detecting a missed PDCCH, a UE may signal DTX (i.e., there is no physical transmission.) In this way, the UE may save transmit power when in full bundling mode. This may be crucial if the UE is power-limited. In the non-limiting example configuration 1600 illustrated in FIG. 16, a UE may have detected at least two missing DL assignments at DL subframe 2 and 4. The UE may not transmit any ACK/NACK feedback since the base station (e.g., an eNodeB) may detect a DTX and may retransmit all data when the UE is in full ACK/NACK bundling mode. Furthermore, this embodiment does not increase the size of the DAI field, and may be backward compatible legacy systems (e.g., LTE R8) in terms of DCI format size.”; [0173], “If a two-bit DL indicator or DAI (modulo 4) is signaled in the DL when a full bundling mode is in use, a UE may be configured to detect where PDCCHs are miss-detected in each DL subframe. Upon detecting a missed PDCCH, a UE may signal DTX (i.e., there is no physical transmission.) In this way, the UE may save transmit power when in full bundling mode. This may be crucial if the UE is power-limited. In the non-limiting example configuration 1600 illustrated in FIG. 16, a UE may have detected at least two missing DL assignments at DL subframe 2 and 4. The UE may not transmit any ACK/NACK feedback since the base station (e.g., an eNodeB) may detect a DTX and may retransmit all data when the UE is in full ACK/NACK bundling mode. Furthermore, this embodiment does not increase the size of the DAI field, and may be backward compatible legacy systems (e.g., LTE R8) in terms of DCI format size.”; [0180]-[0188]; [0186], “In the above embodiments, the field of the DCI indicating the PUCCH resource to use may correspond to an already existing field of the DCI format used for DL assignments. In this case, the UE behavior may be re-defined with respect to the functionality originally associated with this field. For instance, where the TPC (transmit power control) is reused, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the code point received for the field, or a subset of the bits thereof, according to a mapping that may be different from that used in case of single-carrier operation. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of at least one property of the DCI containing the DL assignment, such as (but not limited to) the DL carrier from which the DCI is decoded, the search space from which the DCI is decoded, or the DL carrier to which the assignment applies. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of the set of code points received from the TPC fields of all or a subset of DCI containing DL assignments. For example, a certain power adjustment may be applied only in case all TPC fields from DCI containing DL assignments to a Scell (or any cell) have the same value. Alternatively, or in addition, the transmission power adjustment applied by a UE upon reception of at least one DCI containing a DL assignment may be a function of a pre-determined value that may be set by higher layers, such as 0 dB (i.e., no adjustment.)”; [0187], “In an embodiment, a subset of code points of the reused TPC field may be reserved for the purpose of indicating a power adjustment and may not indicate a PUCCH resource. A UE receiving a DCI with the field set to one of these code points may only apply a power adjustment according to a mapping that is possibly different from the one used for single-carrier operation, and may not use the value of the field in the determination of the PUCCH resource(s) to use. The DCI may also not indicate any DL assignment, i.e., the UE may not attempt any PDSCH reception upon decoding of such DC”; [0188], “In a non-limiting example of reinterpretation of the TPC field, the TPC field received in a DCI that contains an assignment for the DL primary carrier (or Pcell) may be interpreted in the same way as the original TPC field interpretation (for single-carrier operation), while the TPC field received in a DCI that contains an assignment for the DL secondary carrier (or Scell) may be reused for indicating a PUCCH resource(s) according to one of the above embodiments. In addition, one code point of the TPC field of any DCI containing an assignment for a Scell may represent, in addition to one or more PUCCH resources, a power adjustment of pre-defined value (such as +3 dB.) The selection of this code point may allow the network to signal a power increase to a UE with a greater reliability because the command may be received even if the DCI containing the assignment to the Pcell is lost. The UE may apply the power adjustment if it receives a DCI containing a DL assignment with the TPC field set to this specific code point. Alternatively, the UE may apply the power adjustment only if the TPC field is set to the specific code point for all received DCIs containing a DL assignment for a Scell.”; [0323], “In an embodiment, a UE may be configured to determine the transmit power to be used for a PUCCH transmission. A UE may be configured to control the transmit power for a PUCCH transmission of ACK/NACK by defining the transmit power as a function of at least one of the payload (i.e., the format) of the PUCCH transmission (for example, the number ACK/NACK bits to carry inside said payload and/or the ACK/NACK format used to carry said payload), the number of codewords per serving cell of the UE's configuration, the number of codewords per active serving cell of the UE's configuration (in an embodiment only those serving cells that were activated by FAC), the number of serving cells in the UE's configuration, and the number of active serving cells of the UE's configuration, in an embodiment only those serving cells that were activated by FAC.”); where UE transmits using legacy PUCCH format, PUCCH format 1a/1b, 2a/2b and new/advanced format 3 as consistent with LTE R8/R9 and the new format, PUCCH format 3, LTE R10) as consistent with LTE and LTE-A).  
As noted above, Nazar is deemed herein as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since claims in Lee ‘034 and Nazar each regard a method for transmission of ACK/NACK in a wireless network including but not limited thereto LTE-A, LTE R8, LTE R9 and LTE R10, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “to use carrier aggregation,” “transmitting, through a higher layer signaling, information regarding a plurality of PUCCH format 3 resources” and “that has a Downlink Assignment Index (DAI) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH” as described by Nazar to improve the method in claims of Lee ‘034 to provide the expected result of improved feedback information including ACK/NACK and to support higher data rate and spectrum efficiency.  
	   	
Claim 35 herein recites “wherein the at least one PDCCH includes at least one of (1) a PDCCH for scheduling a Physical Downlink Shared Channel (PDSCH) transmitted on the PCell or (ii) a PDCCH indicating downlink Semi Persistent Scheduling (SPS) release” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is the PUCCH format la/1b in a second state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDCCH which indicates downlink Semi-Persistent Scheduling (SPS) release and which is transmitted on the PCell, wherein the single PDCCH has a DAI value equal to the initial value,” as recited in claim 34 of Lee ‘034.  

Claim 36 herein recites “wherein, based on the BS transmitting only a second PDCCH as the at least one PDCCH that is transmitted only on the PCell, where the second PDCCH has a DAI value equal to the initial value: the BS receives the ACK/NACK information through a resource of the PUCCH that is related with a control channel element (CCE) index of the second PDCCH” but claims of Lee ‘034 lack reciting this limitation.  However, related reference Nazar describes “wherein, based on the BS transmitting only a second PDCCH as the at least one PDCCH that is transmitted only on the PCell, where the second PDCCH has a DAI value equal to the initial value; the BS receives the ACK/NACK information through a resource of the PUCCH that is related with a control channel element (CCE) index of the second PDCCH” (see Nazar @ [0007], “More specifically, a UE may be configured to determine a codebook size and/or implement methods of reducing codebook size and/or states used in a codebook. A UE may also be configured to determine when a PDCCH reception is missed and/or detect a false positive PDCCH reception. A UE may also be configured to determine the appropriate PUCCH resources for HARQ ACK/NACK feedback and where within PUCCH that such feedback is to be located. A UE may also be configured to perform methods of bundling ACK/NACK on PUCCH. In an embodiment, a UE may be configured to determine static ACK/NACK resources. In a further embodiment, a UE may be configured to perform PUCCH resource selection using DL SPS. A UE may also be configured to use multiplexing with PUCCH for UCI and feedback data. A UE may also be configured to determine PUCCH resources using a CCE index.”; [0072], “With respect to PUCCH format 1/1a/1b, the resources may be used for both persistent and dynamic ACK/NACK signaling. The dynamic format 1/1a/1b resources may be defined for the support of dynamically-scheduled downlink data transmissions. The number of reserved resources for persistent HARQ ACK/NACK and/or SR transmissions in uplink may be configured by a higher-layer parameter, such as N.sub.PUCCH.sup.(1), and the corresponding allocation may be determined through higher layer signaling. Allocation of the dynamic PUCCH format 1/1a/1b resource may be made implicitly according to the PDCCH allocation. In an embodiment, there may be a one-to-one mapping between each dynamic PUCCH format 1/1a/1b resource and the lowest CCE index of the PDCCH transmission Implicit allocation of the PUCCH format 1/1a/1b may lower the control signaling overhead. The implicit mapping for dynamic ACK/NACK resource allocation may be defined as: n.sub.PUCCH.sup.(1)=n.sub.CCE+N.sub.PUCCH.sup.(1)
where n.sub.CCE may be the index of the first CCE used for transmission of the corresponding DCI assignment and N.sub.PUCCH.sup.(1) may be the number of resources reserved for persistent PUCCH Format 1/1a/1b ACK/NACK signaling.”; [0101] and Table 3, “In order to inform a base station (e.g., an eNodeB) of the state segment or partition the UE has selected, the UE may be configured to perform a resource-based method. In an embodiment, two or more PUCCH resources may be configured or reserved either explicitly or implicitly (e.g., by PDCCH CCE address) corresponding to state segments or partitions. The UE may generate ACK, NACK, and/or DTX for CCs based on the outcome of the PDCCH/PDSCH detection. The UE may determine the ACK/NACK/DTX state, encode the state information bits using the corresponding RM coding for the segment containing this state, and transmit the encoded bits of this state. The base station may obtain the knowledge of which state segment or partition has been selected by the UE by detecting which PUCCH resource is used. This may be based on techniques such as correlation detection or energy detection. Table 3 provides an example of mapping the PUCCH resource index to a segment or partition. The base station may decode the received PUCCH using a Reed Muller (RM) code for this segment.”; [0150], “Note that, as used herein, Downlink Control Information, or "DCI", may refer to a DL signalling message for transmission control purposes sent by the network and received by a UE. In the disclosed embodiments, unless otherwise specified, the term "DCI" however used, without limiting any such embodiments, may refer to a DL signaling message for which a UE is expected to transmit uplink control information (e.g., HARQ ACK/NACK.) While the present embodiments include methods to transmit uplink feedback for downlink transmission(s) and thus mainly refer to a DCI that would typically schedule one or more PDSCH transmission(s), the applicability of the embodiments described herein is not limited to this specific case. For example, a DCI received by a UE which DCI signals (de)activation of a configured assignment such as "SPS release", of a configured grant or of a configured SCell, may also require HARQ ACK/NACK transmission from the UE.”).  
As noted above, Nazar is deemed herein as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since claims in Lee ‘034 and Nazar each regard a method for transmission of ACK/NACK in a wireless network including but not limited thereto LTE-A, LTE R8, LTE R9 and LTE R10, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “wherein, based on the BS transmitting only a second PDCCH as the at least one PDCCH that is transmitted only on the PCell, where the second PDCCH has a DAI value equal to the initial value; the BS receives the ACK/NACK information through a resource of the PUCCH that is related with a control channel element (CCE) index of the second PDCCH” as described by Nazar to improve the method in claims of Lee ‘034 to provide the expected result of improved feedback information including ACK/NACK and to support higher data rate and spectrum efficiency.   

	Claim 37 herein recites “wherein, based on the BS transmitting only the second PDCCH, the PUCCH is received based on PUCCH format 1a/1b” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is PUCCH format 1a/1b in a first state in which the at least one downlink transmission consists of only one downlink transmission including: a single Physical Downlink Shared Channel (PDSCH) which is transmitted on a Primary Cell (PCell) and which is indicated by a corresponding Physical Downlink Control Channel (PDCCH), wherein the corresponding PDCCH is transmitted on the PCell” as recited in claims 32-40, or overlapped by “wherein the PUCCH format for the ACK/NACK information is the PUCCH format la/1b in a second state in which the at least one downlink transmission consists of only one downlink transmission including: a single PDCCH which indicates downlink Semi-Persistent Scheduling (SPS) release and which is transmitted on the PCell,” as recited in claim 34 of Lee ‘034.  

	Claim 38 herein recites “wherein for a third PDCCH, among the at least one PDCCH, that is transmitted by the BS in the subframe set on a Secondary Cell (SCell), the BS uses a TPC field in the third PDCCH to indicate the resource of the PUCCH, through which the ACK/NACK information 1s received, as one of the plurality of PUCCH format 3 resources, and wherein a value of the TPC field in the third PDCCH is equal to a value of the TPC field in the first PDCCH” that is overlapped by “wherein the PUCCH format for the ACK/NACK information is the PUCCH format 3 in a fifth state in which the at least one downlink transmission further includes at least: a second PDSCH transmitted on an SCell among the plurality of serving cells, wherein a resource for receiving the ACK/NACK information based on the PUCCH format 3 is indicated based on a TPC field in a second PDCCH which is transmitted on the SCell and which corresponds to the second PDSCH” as recited in claim 37 of Lee ‘034.  

Claim 39 and 40 herein relate to claim 34 herein in so far as reciting similar operations (i.e., steps), where claim 39 herein regards a Base Station… comprising a transmitter and a receiver; a processor; and a memory coupled operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations; while, claim 40 herein regards a non-transitory computer-readable medium storing at least one computer program that, when executed, cause a processor to perform operations, where the recited operations in claims 39 and 40 are similar to the steps in claim 34 herein and thus discussion above regarding claim 34 is relied on herein for claims 39 and 40 herein.  Relatedly, claim 38 of Lee ‘034 is similar to claim 39 herein for reciting a Base Station comprising a transmitter, a receiver, a processor and a memory coupled operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations; while, claim 39 of Lee ‘034 is similar to claim 40 herein for reciting a non-transitory computer-readable medium.  Thus, for same facts/reasons discussed above regarding claim 34 herein with regards to claims of  Lee ‘034 and Nazar for the similar operations in claims 39 and 40 herein, claims 39 and 40 herein is similarly deemed obvious over claims 38 and 39 of Lee ‘034 in consideration of Nazar for facts noted above for claim 34 herein.  
This is a provisional nonstatutory double patenting rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992